COVER LETTER Leonard E. Neilson A PROFESSIONAL CORPORATION LEONARD E. NEILSON 8160 South Highland Drive, Suite 104 Attorney at Law Sandy, Utah 84093 Telephone: (801) 733-0800 Fax: (801) 733-0808 E-mail: LNeilsonLaw@aol.com July 29, 2014 Securities and Exchange Commission Office of Document Control treet NE Washington, D.C. 20549 VIA: EDGAR Re: Canyon Gold Corp. File No. 000-54851 Form 10-K (for the period ended April 30, 2014) To Whom It May Concern: Please find herewith transmitted by EDGAR, the Form 10-K filed on behalf of Canyon Gold Corp. for the fiscal year ended April 30, 2014. Please direct all correspondences concerning this filing and Canyon Gold Corp. to this office. Yours truly, /s/ Leonard E. Neilson Leonard E. Neilson, Attorney at Law, P.C.
